
	

113 S2843 IS: National Guard and Reserve Access to Counsel Act
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2843
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Ms. Klobuchar (for herself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide certain members of the reserve components of the
			 Armed Forces who are victims of sex-related offenses with access to a
			 special victims’ counsel.
	
	
		1.Short title
			This Act may be cited as the
		  National Guard and Reserve Access to Counsel Act.2.Access to special victims’ counsel
				(a)
				In general
				Subsection (a) of section 1044e of title 10, United States Code, is amended to read as follows:
				
					
						(a)
						Designation; purposes
						(1)
							The Secretary concerned shall designate legal counsel (to be known as Special Victims’ Counsel) for the purpose of providing legal assistance to an individual described in paragraph (2) who is
			 the victim of an alleged sex-related offense, regardless of whether the
			 report of that offense is restricted or unrestricted.
						
							(2)
							An individual described in this paragraph is any of the following:
							
								(A)
								An individual eligible for military legal assistance under section 1044 of this title.
							
								(B)
								An individual who is—
								
									(i)
									not covered under subparagraph (A);
								
									(ii)
									a member of a reserve component of the armed forces; and
								
									(iii)
									a victim of an alleged sex-related offense as described in paragraph (1)—
									
										(I)
										during a period in which the individual served on active duty, full-time National Guard duty, or
			 inactive-duty training; or
									
										(II)
										during any period, regardless of the duty status of the individual, if the circumstances of the
			 alleged sex-related offense have a nexus to the military service of the
			 victim, as determined under regulations prescribed by the Secretary of
			 Defense.
									.
			(b)Conforming amendmentSubsection (f) of such section is amended by striking eligible for military legal assistance under section 1044 of this title each place it appears and inserting described in subsection (a)(2).
			
